DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12, 14-18, and 20-22 remain pending in the application.
Claim 19 is cancelled. 
Claim 22 is newly added.
Claims 1-12, 14-18, and 20-22 are rejected under 35 U.S.C. 103.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Drawings
The drawings, filed 04/04/2019, are considered in compliance with 37 CFR 1.81 and are accepted.
 

Response to Amendment and Arguments
The amendment filed 12/22/2021 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-12, 14-18, and 20-21 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 8, and 16. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-9, 12, 14, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2018/0113857), Bansal et al. (US 2020/0192903), Zeng et al. (US 2019/0108228), Wood et al. (US 2014/0201241), and Bennett (US 2009/0287658).

Regarding claim 1, Lopez et al., in the analogous field of query processing, teaches A method comprising: receiving, by a processor, an audio data processing request comprising a plain-language processing request (Lopez et al.: The user interface may be implemented by an interface including one or more from among the following for interacting with a user: a web interface; an application programming interface; a command line interface; a user voice command interface; and a graphical user interface,¶ [0030]; The parser 13 serves as a translator between the domain specific language in which ; 
parsing, by the processor, the plain-language processing request of the audio data processing request into one or more subparts (Lopez et al.: parsing the domain specific language into a series of domain specific language elements, ¶ [0016]); 
[matching subparts to] an entry in a dictionary []; translating, by the processor, the plain-language processing request of the audio data processing request into a data processing request (Lopez et al.: parsing the domain specific language into a series of domain specific language elements; querying a domain specific language map, said domain specific language map mapping each member of a vocabulary of domain specific language elements to a data processing request element, to obtain a data processing request element mapped to each member of the series of domain specific language elements; and combining the obtained data processing request elements to form the data processing request, ¶ [0016]); 

However, Lopez et al. does not explicitly teach determining, by the processor, that the data processing request at least partially matches a stored data processing request [], wherein the stored data processing request is associated with a processing ranking; presenting, by the processor, a plurality of options for servicing the data processing request [];  receiving, by the processor, a data processing request selection comprising one of the plurality of options for servicing the data processing request; executing, by the processor, the data processing request selection on a data source.
Bansal et al., in the analogous field of query processing, teaches determining, by the processor, that the data processing request at least partially matches a stored data processing request [], wherein the stored data processing request is associated with a processing ranking (Bansal et al.: When a user submits a query to the database, the database tool checks whether any historical queries are present that are similar within a given threshold, and then returns a report to the user containing either a ranked list of similar historical queries, ¶ [0016]); 
presenting, by the processor, a plurality of options for servicing the data processing request [] (Bansal et al.: Devices 110, can also receive a report 160 generated by database query tool 125 containing a ranked list of similar, more optimal historical queries, ¶ [0020]);
receiving, by the processor, a data processing request selection comprising one of the plurality of options for servicing the data processing request; and 2executing, by the processor, the data processing request selection on a data source (Bansal et al.: User 105 then submits a new query 180 to database 120, chosen from report 160, and database query tool 125 performs query 180, ¶ [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lopez et al. with that of Bansal et al. and to compare the data processing request to stored data processing requests. By doing so, users may be presented with optimal queries to execute instead of potentially sub-optimal queries they produced themselves.

However, the combination of Lopez et al. and Bansal et al. does not explicitly teach determining, by the processor, that at least one of the one or more subparts fails to match []; leveraging, by the processor, a machine learning model to recognize the one or more subparts that fail to match the entry in the dictionary.
Zeng et al., in the analogous field of query processing teaches determining, by the processor, that at least one of the one or more subparts fails to match []; leveraging, by the processor, a machine learning model to recognize the one or more subparts that fail to match the entry in the dictionary  If the query is classified as a grammar query, the social-networking system may map the query directly to an executable query command using an embedding-based translation model without relying on templates or context-free grammar models, ¶ [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lopez et al. and Bansal et al. with that of Zeng et al. and to combine the use of machine learning with the matching strategy. Attempting the matching process before using the machine learning algorithm may help reduce translation time and computing cost. Additionally, use of the machine learning algorithm in the query translation process may improve the efficiency of query processing (Zeng et al. ¶ [0005]).

However, the combination of Lopez et al., Bansal et al., and Zeng et al., does not explicitly teach a stored data processing request output associated with the stored data processing request exists in a database. 
Wood et al., in the analogous field of query processing, teaches a stored data processing request output associated with the stored data processing request exists in a database; (Wood et al.: As the text queries are stored, past queries may be reviewed and selected to be used again and again. ¶ [0027]; The results may be stored in the memory either locally on the portable computing device 100 or remotely on the server 140. In this way, the results may be quickly retrieved if the same query is issued against the same structured data, ¶ [0035]).


However, the combination of Lopez et al. Bansal et al., Zeng et al., and Wood et al. does not explicitly teach  that the plurality of options include an option of processing the data processing request to generate a new data processing request output and an option of using the stored data processing request output.
Bennett et al., in the analogous field of query processing, teaches the plurality of options include an option of processing the data processing request to generate a new data processing request output and an option to use [a] stored data processing request output (Bennett et al.: The toolbar 333 is embedded in the web browser 331 and facilitates in the historical data search operation. In FIG. 3, the toolbar includes an option refresh the search, and an option to use historical data, see FIG. 3 and ¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez et al. Bansal et al., Zeng et al., and Wood et al., with that of Bennett et al. and to present the options of running the data processing request in addition to using historical data, so that the user may make a better informed decision on how to proceed with their request.

claim 2, the combination further teaches generating, by the processor, the new data processing output based at least in part on executing the data processing request (Bansal et al.: Devices 110 may also receive the results of the database queries submitted by database query tool ¶ [0020])).

Regarding claim 5, the combination further teaches wherein the determining whether the data processing request at least partially matches the stored data processing request comprising comparing at least one of a type of query, a query data source, or a query dataset (Bansal et al.: In particular embodiments, the set of static features used by database query tool 125 to rank the historical queries stored in similarity groups includes the query features 210A through 210L (among others), cardinality, join conditions, and filter conditions. These static features relate to both the form of query 150 and the structure of the data stored in database 120, ¶ [0035]).  

Regarding claim 6, the combination further teaches wherein the data processing request is received from an audio- enabled input source (Bansal et al.: users 105 can use devices 110 to communicate a query to database tool 125, ¶ [0020]; Devices 110 include any appropriate device for communicating with components of system 100 over network 115. Device 110 may also include a user interface, such as a display, a microphone, keypad, or other appropriate terminal equipment usable by user 105, ¶ [0021]).  

Regarding claim 7, the combination further teaches wherein the data processing request is received from a UI-based input source (Bansal et al.: users 105 can use devices 110 to communicate a query to database tool 125, ¶ [0020]; Devices 110 include any appropriate device for communicating with components of system 100 over network 115. Device 110 may also include a user interface, such as .  

Regarding claim 22, the combination further teaches wherein the plurality of options further include an option to process a stored data processing request to generate the new data processing request output (Bansal et al.: When a user submits a query to the database, the database tool checks whether any historical queries are present that are similar within a given threshold, and then returns a report to the user containing either a ranked list of similar historical queries, ¶ [0016]; User 105 then submits a new query 180 to database 120, chosen from report 160, and database query tool 125 performs query 180, ¶ [0019]; Devices 110 may also receive the results of the database queries submitted by database query tool 125 to database 120, ¶ [0020]).
 
Regarding claim 8, Lopez et al., in the analogous field of query processing, teaches a processor; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: receiving, by the processor, an audio data processing request, wherein the audio data processing request comprises a plain-language processing request not recited in a query language; (Lopez et al.: The user interface may be implemented by an interface including one or more from among the following for interacting with a user: a web interface; an application programming interface; a command line interface; a user voice command interface; and a graphical user interface,¶ [0030]; The parser 13 serves as a translator between the domain specific language in which user inputs are expressed, and the vocabulary of the software service execution scheduler,¶ [0079]; The domain specific language comprises controlled vocabulary that allows using natural language sentences describing operations in a very high level. It ; 
parsing, by the processor, the plain-language processing request of the audio data processing request into one or more subparts (Lopez et al.: parsing the domain specific language into a series of domain specific language elements, ¶ [0016]); 
[matching subparts to] an entry in a dictionary []; translating, by the processor, the audio data processing request into a data processing request, wherein the data processing request comprises a technical processing request recited in the query language; (Lopez et al.: parsing the domain specific language into a series of domain specific language elements; querying a domain specific language map, said domain specific language map mapping each member of a vocabulary of domain specific language elements to a data processing request element, to obtain a data processing request element mapped to each member of the series of domain specific language elements; and combining the obtained data processing request elements to form the data processing request, ¶ [0016]); 

However, Lopez et al. may not explicitly teach determining, by the processor, that the data processing request at least partially matches a stored data processing request [], wherein the stored data processing request is associated with a processing ranking; presenting, by the processor, a plurality of options for servicing the data processing request []; receiving, by the processor, a data processing request selection comprising one of the plurality of options for servicing the data processing request; executing, by the processor, the data processing request selection on a data source.
Bansal et al., in the analogous field of query processing, teaches determining, by the processor, that the data processing request at least partially matches a stored data processing request, wherein the stored data processing request is associated with a processing ranking (Bansal et al.: When a user 
presenting, by the processor, a plurality of options for servicing the data processing request [] (Bansal et al.: Devices 110, can also receive a report 160 generated by database query tool 125 containing a ranked list of similar, more optimal historical queries, ¶ [0020]);
receiving, by the processor, a data processing request selection comprising one of the plurality of options for servicing the data processing request; executing, by the processor, the data processing request selection on a data source (Bansal et al.: User 105 then submits a new query 180 to database 120, chosen from report 160, and database query tool 125 performs query 180, ¶ [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lopez et al. with that of Bansal et al. and to compare the data processing request to stored data processing requests. By doing so, users may be presented with optimal queries to execute instead of potentially sub-optimal queries they produced themselves.

However, the combination of Lopez et al. and Bansal et al. may not explicitly teach determining, by the processor, that at least one of the one or more subparts fails to match []; leveraging, by the processor, a machine learning model to recognize the one or more subparts that fail to match the entry in the dictionary.
Zeng et al., in the analogous field of query processing teaches determining, by the processor, that at least one of the one or more subparts fails to match []; leveraging, by the processor, a machine learning model to recognize the one or more subparts that fail to match the entry in the dictionary (Zeng et al.: If the search query matches a template in the whitelist, the social-networking system may  If the query is classified as a grammar query, the social-networking system may map the query directly to an executable query command using an embedding-based translation model without relying on templates or context-free grammar models, ¶ [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lopez et al. and Bansal et al. with that of Zeng et al. and to combine the use of machine learning with the matching strategy. Attempting the matching process before using the machine learning algorithm may help reduce translation time and computing cost. Additionally, use of the machine learning algorithm in the query translation process may improve the efficiency of query processing (Zeng et al. ¶ [0005]).

However, the combination of Lopez et al., Bansal et al., and Zeng et al., does not explicitly teach a stored data processing request output associated with the stored data processing request exists in a database. 
Wood et al., in the analogous field of query processing, teaches a stored data processing request output associated with the stored data processing request exists in a database; (Wood et al.: As the text queries are stored, past queries may be reviewed and selected to be used again and again. ¶ [0027]; The results may be stored in the memory either locally on the portable computing device 100 or remotely on the server 140. In this way, the results may be quickly retrieved if the same query is issued against the same structured data, ¶ [0035]).


However, the combination of Lopez et al. Bansal et al., Zeng et al., and Wood et al. does not explicitly teach  that the plurality of options include an option of processing the data processing request to generate a new data processing request output and an option of using the stored data processing request output.
Bennett et al., in the analogous field of query processing, teaches the plurality of options include an option of processing the data processing request to generate a new data processing request output and an option to use [a] stored data processing request output (Bennett et al.: The toolbar 333 is embedded in the web browser 331 and facilitates in the historical data search operation. In FIG. 3, the toolbar includes an option refresh the search, and an option to use historical data, see FIG. 3 and ¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez et al. Bansal et al., Zeng et al., and Wood et al., with that of Bennett et al. and to present the options of running the data processing request in addition to using historical data, so that the user may make a better informed decision on how to proceed with their request.

claim 9, the combination further teaches generating, by the processor, the new data processing output based at least in part on executing the data processing request (Bansal et al.: Devices 110 may also receive the results of the database queries submitted by database query tool ¶ [0020]). 

Regarding claim 12, the combination further teaches wherein the determining that the data processing request at least partially matches the stored data processing request comprising comparing at least one of a type of query, a query data source, or a query dataset (Bansal et al.: In particular embodiments, the set of static features used by database query tool 125 to rank the historical queries stored in similarity groups includes the query features 210A through 210L (among others), cardinality, join conditions, and filter conditions. These static features relate to both the form of query 150 and the structure of the data stored in database 120, ¶ [0035]).

Regarding claim 14, the combination further teaches comparing, by the processor, at least one of a word or a phrase from each subsection of the audio data processing request against the dictionary for each subpart (Lopez et al.: parsing the domain specific language into a series of domain specific language elements; querying a domain specific language map, said domain specific language map mapping each member of a vocabulary of domain specific language elements to a data processing request element, to obtain a data processing request element mapped to each member of the series of domain specific language elements; and combining the obtained data processing request elements to form the data processing request, ¶ [0016]).  

Regarding claim 16, Lopez et al., in the analogous field of query processing, teaches A method comprising: receiving, by a processor, an audio data processing request, wherein the audio data processing request is received from an audio-enabled input source (Lopez et al.: The user interface may be implemented by an interface including one or more from among the following for interacting with a user: a web interface; an application programming interface; a command line interface; a user voice command interface; and a graphical user interface,¶ [0030]; The parser 13 serves as a translator between the domain specific language in which user inputs are expressed, and the vocabulary of the software service execution scheduler,¶ [0079]; The domain specific language comprises controlled vocabulary that allows using natural language sentences describing operations in a very high level. It provides a natural way to interact with the data processing capabilities of the apparatus by using a language that is natural to the user, ¶ [0011]); parsing, by the processor, the audio data processing request into a plurality of subsections (Lopez et al.: parsing the domain specific language into a series of domain specific language elements, ¶ [0016]); [matching subsections to] an entry in a dictionary []; translating, by the processor, each subsection of the parsed audio data processing request into a technical processing request; and generating, by the processor, a data processing request comprising the technical processing request (Lopez et al.: parsing the domain specific language into a series of domain specific language elements; querying a domain specific language map, said domain specific language map mapping each member of a vocabulary of domain specific language elements to a data processing request element, to obtain a data processing request element mapped to each member of the series of domain specific language elements; and combining the obtained data processing request elements to form the data processing request, ¶ [0016]). 

However, Lopez et al. does not explicitly teach determining, by the processor, that the data processing request at least partially matches a stored data processing request []; presenting, by the processor, a plurality of options for servicing the data processing request []; receiving, by the processor, 
Bansal et al., in the analogous field of query processing, teaches determining, by the processor, whether the data processing request at least partially matches a stored data processing request [], (Bansal et al.: When a user submits a query to the database, the database tool checks whether any historical queries are present that are similar within a given threshold, and then returns a report to the user containing either a ranked list of similar historical queries, ¶ [0016]); 
presenting, by the processor, a plurality of options for servicing the data processing request [] (Bansal et al.: Devices 110, can also receive a report 160 generated by database query tool 125 containing a ranked list of similar, more optimal historical queries, ¶ [0020]);
receiving, by the processor, a data processing request selection comprising one of the plurality of options for servicing the data processing request; and 2executing, by the processor, the data processing request selection on a data source (Bansal et al.: User 105 then submits a new query 180 to database 120, chosen from report 160, and database query tool 125 performs query 180, ¶ [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lopez et al. with that of Bansal et al. and to compare the data processing request to stored data processing requests. By doing so, users may be presented with optimal queries to execute instead of potentially sub-optimal queries they produced themselves.

However, the combination of Lopez et al. and Bansal et al. does not explicitly teach determining, by the processor, that at least one of the one or more subsections fails to match []; leveraging, by the processor, a machine learning model to recognize the one or more subsections that fail to match the entry in the dictionary.
determining, by the processor, that at least one of the one or more subsections fails to match []; leveraging, by the processor, a machine learning model to recognize the one or more subsections that fail to match the entry in the dictionary (Zeng et al.: If the search query matches a template in the whitelist, the social-networking system may translate the search query to a query command based on the corresponding query command stored in the whitelist and the entities tagged in the query. For a search query that does not match to any template in the whitelist, the social-networking system may check whether the query is a grammar query or not with a classifier neural network, such as a Long Short-Term Memory (LSTM) classification model. If the query is classified as a grammar query, the social-networking system may map the query directly to an executable query command using an embedding-based translation model without relying on templates or context-free grammar models, ¶ [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lopez et al. and Bansal et al. with that of Zeng et al. and to combine the use of machine learning with the matching strategy. Attempting the matching process before using the machine learning algorithm may help reduce translation time and computing cost. Additionally, use of the machine learning algorithm in the query translation process may improve the efficiency of query processing (Zeng et al. ¶ [0005]).

However, the combination of Lopez et al., Bansal et al., and Zeng et al., does not explicitly teach a stored data processing request output associated with the stored data processing request exists in a database. 
Wood et al., in the analogous field of query processing, teaches a stored data processing request output associated with the stored data processing request exists in a database; (Wood et al.: As the text queries are stored, past queries may be reviewed and selected to be used again 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez et al., Bansal et al., and Zeng et al. with that of Wood et al. and to have a stored data processing request output associated with the stored data processing request, and provide the user with an option to use the stored output. By doing so, past results stored in the memory may be quickly selected to be retrieved and reviewed without having to re-access the structured data store (Wood et al., ¶ [0035]).

However, the combination of Lopez et al. Bansal et al., Zeng et al., and Wood et al. does not explicitly teach  that the plurality of options include an option of processing the data processing request to generate a new data processing request output and an option of using the stored data processing request output.
Bennett et al., in the analogous field of query processing, teaches the plurality of options include an option of processing the data processing request to generate a new data processing request output and an option to use [a] stored data processing request output (Bennett et al.: The toolbar 333 is embedded in the web browser 331 and facilitates in the historical data search operation. In FIG. 3, the toolbar includes an option refresh the search, and an option to use historical data, see FIG. 3 and ¶ [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lopez et al. Bansal et al., Zeng et al., and Wood et al., with that of Bennett et al. and to present the options of running the data processing request in addition 

Regarding claim 17, the combination further teaches comparing at least one of a word or a phrase from each subsection of the audio data processing request against the dictionary to determine a technical language for each subsection (Lopez et al.: parsing the domain specific language into a series of domain specific language elements; querying a domain specific language map, said domain specific language map mapping each member of a vocabulary of domain specific language elements to a data processing request element, to obtain a data processing request element mapped to each member of the series of domain specific language elements; and combining the obtained data processing request elements to form the data processing request, ¶ [0016]; The data processing request elements are, for example, semantic descriptors of data processing functions, ¶ [0019]).
  
Regarding claim 18, the combination further teaches executing, by the processor, the data processing request on a data source (Lopez et al.: the data processing request is executed, ¶ [0017]).

Regarding claim 20, the combination further teaches wherein the audio data processing request comprises a plain- language processing request not recited in a query language (Lopez et al.: The domain specific language comprises controlled vocabulary that allows using natural language sentences describing operations in a very high level. It provides a natural way to interact with the data processing capabilities of the apparatus by using a language that is natural to the user, ¶ [0011]).

Regarding claim 21, the combination further teaches wherein the data processing request has a processing ranking based at least in part on an efficiency metric (Bansal et al.: The database tool then .

Claims 3-4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2018/0113857), Bansal et al. (US 2020/0192903), Zeng et al. (US 2019/0108228), Wood et al. (US 2014/0201241), Bennett (US 2009/0287658), and Balakavi et al. (US 2020/0151206).

Regarding claim 3, the combination of Lopez et al., Bansal et al., Zeng et al., Wood et al., and Bennett teaches the method of claim 2, as shown prior.
However, the combination does not explicitly teach further comprising generating, by the processor, a second processing ranking of the data processing output.
Balakavi et al., in the analogous field of query processing, teaches further comprising generating, by the processor, a second processing ranking of the data processing output (Balakavi et al.: search results are ranked, ¶ [163]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lopez et al., Bansal et al., Zeng et al., Wood et al., and Bennett with that of Balakavi et al. and to rank the data processing results. By doing so, the system is able to return more relevant information to the user.

Regarding claim 4, the combination further teaches wherein at least one of the processing ranking or the second processing ranking is generated based on an efficiency metric associated with the executing the data processing request (Bansal et al.: The database tool then periodically re -ranks .  

Regarding claim 10, the combination of Lopez et al., Bansal et al., Zeng et al., Wood et al., and Bennett teaches the system of claim 9, as shown prior.
However, the combination may not explicitly teach generating, by the processor, a second processing ranking of the data processing output.  
Balakavi et al., in the analogous field of query processing, teaches generating, by the processor, a second processing ranking of the data processing output (Balakavi et al.: search results are ranked, ¶ [163]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Lopez et al., Bansal et al., Zeng et al., Wood et al., and Bennett with that of Balakavi et al. and to rank the data processing results. By doing so, the system is able to return more relevant information to the user.

Regarding claim 11, the combination further teaches wherein at least one of the processing ranking or the second processing ranking is generated based on an efficiency metric associated with the executing the data processing request (Bansal et al.: The database tool then periodically re -ranks the queries based on dynamic features, such as the network traffic, memory usage, and CPU usage, [0004]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 2018/0113857), Bansal et al. (US 2020/0192903), Zeng et al. (US 2019/0108228), Wood et al. (US 2014/0201241), Bennett (US 2009/0287658), and Chattopadhyay (US 2017/0116260).

Regarding claim 15, the combination of Bansal et al., Lopez et al., Zeng et al., Wood et al., and Bennett teaches the system of claim 14, as shown prior.
However, the combination may not explicitly teach wherein the voice dictionary comprises at least one of a known action, a known object, a known visual output, a known data source, or a known dataset.
Chattopadhyay, in the analogous field of query processing, teaches wherein the dictionary comprises at least one of a known action, a known object, a known visual output, a known data source, or a known dataset (Chattopadhyay: A rewriter component can be configured to parse the first query and classify a term of the set of terms as an object of a set of objects included in the index based on a comparison of the term to the objects of the set of objects, ¶ [0004]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Bansal et al., Lopez et al., Zeng et al., Wood et al., and Bennett with that of Chattopadhyay and for the voice dictionary to comprise known objects. By doing so, the system is able to identify the correct tables, columns, or other portions of the database the query should be directed, and translate to the correct syntax expected by the database and the correct semantics to retrieve the desired data (Chattopadhyay, ¶ [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ashe (US 2019/0042601) teaches facilitating voice-based interaction by a mobile device with an enterprise database.

Wu et al. (US 2016/0364502) teaches an option to run the user’s original query 310, and options to run suggested queries 312 (See FIG. 3 and ¶ [0042]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        03/11/2022

/David T. Brooks/Primary Examiner, Art Unit 2156